
	
		III
		112th CONGRESS
		2d Session
		S. RES. 417
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Merkley (for
			 himself, Mrs. Feinstein,
			 Mr. Udall of New Mexico,
			 Mr. Akaka, Mr.
			 Coons, Mr. Tester,
			 Mr. Wyden, Mr.
			 Begich, Mr. Brown of Ohio,
			 and Mr. Johnson of South Dakota)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Public Health Week.
	
	
		Whereas the week of April 2, 2012, through April 8, 2012,
			 is National Public Health Week;
		Whereas the theme for National Public Health Week in 2012
			 is A Healthier America Begins Today: Join the Movement;
		Whereas since 1995, public health organizations have used
			 National Public Health Week to educate the public, policymakers, and public
			 health professionals about issues that are important to improving the health of
			 people in the United States;
		Whereas preventing diseases and injuries is critical to
			 helping people live longer, healthier lives while managing health-related
			 costs;
		Whereas chronic diseases, such as heart disease, cancer,
			 and diabetes are responsible for millions of premature deaths and cause the
			 people in the United States to miss 2,500,000,000 days of work each year,
			 resulting in lost productivity totaling more than $1,000,000,000,000;
		Whereas in 2012, people in the United States are living 78
			 years on average, but only 69 of these years are spent in good health;
		Whereas despite providing some of the best health care in
			 the world, the United States still ranks below many countries in life
			 expectancy, infant mortality, and many other indicators of healthy life;
		Whereas studies have shown that small strategic
			 investments in prevention could result in significant savings in health-care
			 costs; and
		Whereas in communities across the United States, more
			 people are changing the way they care for their health by avoiding tobacco use,
			 eating healthier, becoming more physically active, and preventing unintentional
			 injuries at home and in the workplace: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Public Health Week;
			(2)recognizes the
			 efforts of public health professionals, the Federal Government, States,
			 municipalities, local communities, and every person in the United States in
			 preventing disease and injury;
			(3)recognizes the
			 role of public health in improving the health of people in the United
			 States;
			(4)encourages
			 increased efforts and resources to improve the health of people in the United
			 States through—
				(A)strategies to
			 promote community health and prevent disease and injury; and
				(B)strengthening of
			 the public health system of the United States; and
				(5)encourages the
			 people of the United States to learn about the role of the public health system
			 in improving health in the United States.
			
